office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 jphuffman presp-105045-08 uilc date date third party communication none date of communication not applicable to deputy area_counsel industry programs lmsb area retail food pharmaceuticals healthcare from branch chief branch cc ita income_tax accounting subject chief_counsel_advice on ethanol plant depreciation on date the office of the associate chief_counsel income_tax accounting issued chief_counsel_advice cca addressing the appropriate depreciation classification of assets used in an integrated facility for converting corn a biomass to bioethanol a liquid fuel our advice concluded that the appropriate depreciation classification of these assets under revproc_87_56 c b is asset cla sec_49 waste reduction and resource recovery plants upon further consideration the internal_revenue_service and the department of treasury think that this issue is better addressed through the published guidance process accordingly cca is not to be followed for determining appropriate tax depreciation_deductions please call if you have any further questions george blaine associate chief_counsel income_tax accounting kathleen reed by _____________________________ kathleen reed branch chief branch income_tax accounting
